Citation Nr: 1041366	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-30 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
spondylosis, evaluated as 10 percent disabling prior to August 8, 
2008 and as currently evaluated as 20 percent disabling beginning 
August 8, 2008.

2.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity, currently evaluated as 
20 percent disabling.  


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to May 1987. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico. 

The  issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
due to a service-connected disability (TDIU) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

In an August 2008 rating decision and during the pendency of the 
Veteran's appeal, the RO granted a 20 percent evaluation for the 
veteran's service-connected lumbar myositis, effective August 8, 
2008.  As this increased rating does not constitute a full grant 
of all benefits possible, and as the veteran has not withdrawn 
his claim, the issue concerning entitlement to an increased 
rating for lumbar myositis is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Moreover, the effective date assigned by 
the RO has created a "staged" rating, in which two periods of 
time are now under appeal:  that before August 8, 2008, when the 
service-connected lumbar myositis was evaluated as 10 percent 
disabling, and that beginning August 8, 2008, when the disability 
was evaluated as 20 percent disabling.

The issues are as rephrased on the front page of this remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This claim was remanded in July 2008 for further development, to 
include obtaining additional VA treatment records and to afford 
the Veteran VA additional examination.  These actions were 
completed, however, upon review of the record, remand is again 
required.

First, in December 2009 and February 2010, the RO received 
additional evidence concerning the Veteran's claim in the form of 
private medical treatment records.  The RO forwarded these 
records to the Board directly, without issuing an additional 
supplemental statement of the case.  In fact, the most recent 
supplemental statement of the case was dated in November 2009.

The private medical treatment records submitted are dated from 
1998 to 2009.  However, even those records dated prior to 2009 do 
not appear to have been of record and considered by the RO 
previously, according to the July 2006 statement of the case and 
subsequent supplemental statements of the case.  Of pertinent 
note are the results of electromyograph (EMG) studies and of 
lumbar spine magnetic resonance imaging (MRI) studies dated in 
October 2009.  

The evidence was received at the RO and the Board outside the 30 
days provided for the Veteran to submit additional information in 
the November 13, 2009 notification letter sent with the November 
2009 supplemental statement of the case.  However, the Veteran 
responded affirmatively to the supplemental statement of the 
case, stating in December 2009 that he had more evidence to 
submit and would do so.  The evidence is clearly pertinent, as it 
contains medical evidence concerning his lower back disability 
and his right upper extremity.  

The Veteran did not provide waiver of review by the agency of 
original jurisdiction (AOJ).  The Board finds this evidence must 
be returned to the AOJ for review and issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 20.1304(c), 19.37 (2010).

In addition, the Veteran has designated AMVETS as his 
representative.  However, AMVETS submitted a memorandum in 
September 2010 indicating it had withdrawn its representation of 
the Veteran on September 20, 2010.  It stated as its reasoning 
that it did not have a national service office in Puerto Rico to 
support the Veteran's claim.  

Review of the claims file shows that AMVETS was the designated 
representative at the time of the July 2008 remand.  Disabled 
American Veterans was noted as the representative, however, in 
the August 2008 supplemental statement of the case.  No VA Form 
23-22, Appointment of Veterans Service Organization as Claimant's 
Representative, or other equivalent document, is of record other 
than the document dated in 1987 designating AMVETS.

There is no indication from the claims file now before the Board 
that the Veteran has been notified of AMVETS' September 2010 
action, or that he has been provided an opportunity to select 
another representation with the capability of assisting him 
before the RO in Puerto Rico as well as before the Board.  The 
Veteran must be given the opportunity to select another 
representative.

Accordingly, the case is REMANDED for the following action:

1.  Take all action necessary to inform 
the Veteran of AMVETS September 2010 
withdrawal of representation and afford 
the Veteran an opportunity to appoint 
another representative of his choice.

2.  Review the medical evidence submitted 
by the Veteran and received after the 
November 2009 supplemental statement of 
the case.  Perform any additional 
development deemed necessary in light of 
review of the newly submitted medical 
evidence.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for an increased 
evaluation for lumbar myositis, evaluated 
as 10 percent disabling prior to August 8, 
2008 and as 20 percent disabling beginning 
August 8, 2008; and for an increased 
evaluation for peripheral neuropathy of 
the upper extremity, evaluated as 20 
percent disabling, with application of all 
appropriate laws and regulations, 
including consideration of lay statements, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought is not 
granted in full, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  Thereafter, the appeal must be 
returned to the Board for appellate 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



